                   UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS

GEORGE L. WHITE,                )
                                )
          Plaintiff,            )
                                )
                                          C.A. No. 18-12258-WGY
          v.                    )
                                )
NINA M. WARD,                   )
                                )
          Defendant.            )


                              ORDER

                           May 15, 2019

YOUNG, D.J.

     On April 4, 2019, the Court issued an order directing

plaintiff George L. White to (1) resolve the filing fee by

submitting payment therefor or filing a renewed motion for leave

to proceed in forma pauperis; and (2) file an amended complaint.

The Court warned White that failure to comply with the directive

within 35 days would result in dismissal of the action.

     The deadline for complying with the Court’s April 4, 2019

order has passed without any response from White.

     Accordingly, for the reasons stated in the April 4, 2019

order and for White’s failure to respond to that order, the

Court orders that this action be DISMISSED WITHOUT PREJUDICE.

     SO ORDERED.

                              /s/ William G. Young
                             WILLIAM G. YOUNG
                             UNITED STATES DISTRICT JUDGE
